Citation Nr: 1701273	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  13-09 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of service connection for degenerative arthritis of the lumbar spine.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus and, if so, whether the reopened claim may be granted.  

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for vertigo.

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.  

7.  Entitlement to service connection for neuropathy affecting the right and left upper extremities, to include as due to herbicide exposure.  

8.  Entitlement to service connection for neuropathy affecting the right and left lower extremities, to include as due to herbicide exposure.  

9.  Entitlement to service connection for a cerebrovascular accident, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2011 and July 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  There is also a second paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, which contains duplicates of evidence contained on VBMS, including VA treatment records dated from January to August 2012 that have been considered by the agency of original jurisdiction (AOJ).  

In May 2014, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In July 2016, the Veteran also testified before the undersigned Veterans Law Judge at a Travel Board hearing.  Transcripts from both hearings are associated with the claims file.  

For reasons discussed below, the issues of service connection for vertigo, a cerebrovascular accident, hypertension, and neuropathy affecting the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2009 rating decision, the RO denied entitlement to service connection for tinnitus and degenerative arthritis of the lumbar spine; although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

2.  Evidence received since the time of the final May 2009 rating decision is duplicative and cumulative of that at the time of the prior final denial and does not raise a reasonable possibility of substantiating the claim of service connection for a lumbar spine disability.

3.  Evidence added to the record since the final May 2009 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.  

4.  The lay and medical evidence is at least in relative equipoise as to whether the Veteran's current tinnitus was incurred in service.

5.  Hearing loss was not present in service, or for years thereafter, and a medical opinion shows current disability to be unlikely due to service.  

6.  The preponderance of the evidence is against a finding that the Veteran's sleep apnea was manifest during active service, and is not otherwise shown to be related to service.


CONCLUSIONS OF LAW

1.  The April 2009 rating decision that denied service connection for degenerative arthritis of the lumbar spine and tinnitus is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has not been submitted sufficient to reopen a claim of service connection for degenerative arthritis of the lumbar spine.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2015); 38 C.F.R. §§ 3.156, 3.159 (2016).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  Hearing loss was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2015); 38 C.F.R. § 3.159, 3.303 (2016).

6.  Sleep apnea was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2015); 38 C.F.R. § 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence.  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b). 

Here, adequate notice was provided to the Veteran in letters dated in November 2010 and April 2011, which were sent prior to the November 2011 rating decision on appeal.  The Board acknowledges that the Veteran was not provided specific notice prior to the July 2014 rating decision that denied service connection for a cerebrovascular accident; however, the absence of such notice is not shown to have prejudiced the Veteran.  Indeed, the claims file reflects that the Veteran and his representative had actual knowledge of the information and evidence necessary to support his service connection claim, as they have provided lay and medical evidence indicating that his cerebrovascular accident is a result of his in-service herbicide exposure.  Accordingly, the Board finds that the omission of a specific letter pertinent to the claim of service connection for a cerebrovascular accident is harmless.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

The Board also finds that all necessary development has been accomplished in this case with respect to the issues decided, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well all available post-service reports of private and VA treatment.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

Additionally, the Veteran was afforded a VA examination in October 2011 in conjunction with his claims of service connection for hearing loss and tinnitus.  Neither the Veteran nor his representative has alleged that the VA examination was inadequate.  Moreover, the Board finds that the examination was adequate to decide those claims, as it is based on an interview with the Veteran, a review of the record, and appropriate examination.  The conclusions and opinions proffered by the October 2011 VA examiner is also based upon all of the pertinent evidence of record, to include the statements of the Veteran, and are supported by a complete rationale based upon the evidence reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the service connection claim for hearing loss and tinnitus has been met.

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim of service connection for sleep apnea, as well as the petition to reopen the lumbar spine claim; however, the Board finds that such is not necessary with respect to those claims.  Specifically, as will be discussed below, there is no credible evidence that his sleep apnea is related to service and the Veteran has not submitted evidence sufficient to reopen the lumbar spine claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide those claims.  

Moreover, as noted, the Veteran was provided an opportunity to set forth his contentions during hearing before a DRO and the undersigned Veterans Law Judge in May 2014 and July 2016, respectively.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During both hearings, the issues on appeal were identified and information was solicited regarding the Veteran's claimed disabilities and why he believes service connection is warranted for those disabilities.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) nor has identified any prejudice in the conduct of the hearings.  By contrast, the hearings focused on the elements necessary to substantiate the Veteran's claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board may proceed to adjudicate the claims on appeal based on the current record.

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103 (a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal. 

Petitions to Reopen

In May 2009, the RO denied entitlement to service connection for tinnitus and degenerative arthritis of the lumbar spine.  At that time, the RO considered the Veteran's service treatment records (STRs) which do not contain any lay or medical evidence of tinnitus incurred during service.  The STRs do, however, show that, on several occasions, the Veteran received treatment for back pain that was identified as muscle strain, given the lack of motor or sensory findings on objective examination.  See e.g., STRs dated November and December 1966.  Nevertheless, his February 1969 separation examination reflects that his spine was normal on clinical examination and that he reported having back trouble a year and a half before the examination.  

The RO also considered an April 2009 VA spine examination report which showed the Veteran was diagnosed with spondylosis.  While the VA examiner was unable to provide a nexus opinion without resorting to mere speculation, he noted that the physicians who evaluated the Veteran for back pain during service were not able to clearly diagnose his problem and that there was no radiographic evidence of changes seen on the current examination that were typically associated with onset during youth or that would be expected to have progressed with age.  

Based on the foregoing, the RO denied service connection for degenerative arthritis of the lumbar spine on the basis that there was no link between the complaints of back pain during service and the current lumbar spine disability.  The RO also denied service connection for tinnitus on the basis that the disability was not related to service, specifically noting that the Veteran had not provided a statement describing a mechanism from service which might have brought about the tinnitus.  

The record reflects that the May 2009 rating decision and notice of appellate rights were mailed to the Veteran's address of record and was not returned as undeliverable.  Although notified of the denial, the Veteran did not initiate an appeal or submit new and material evidence relevant to the lumbar spine or tinnitus claim during the one year appeal period following the issuance of the May 2009 rating decision.  See 38 C.F.R. § 3.156 (b). 

The record reflects that the Veteran's service personnel records were associated with the claims file in March 2011.  In this context, VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156 (c).  While service personnel records were associated with the record in March 2011 and were in existence at the time of the May 2009 rating decision, the service personnel records do not contain any information or evidence relevant to, or which would substantiate, the lumbar spine or tinnitus claim.  Therefore, the service personnel records are not deemed relevant to the claim on appeal and 38 C.F.R. § 3.156 (c) is not applicable to those claims. 

Accordingly, the May 2009 rating decision became final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156 (a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lumbar Spine 

Since the final May 2009 rating decision, the Veteran has submitted VA and private treatment records that document treatment for low back pain and spasms, which the Veteran reported has persisted for years and which have been variously diagnosed as nonspecific acute low back pain, disc degeneration and facet arthropathy.  See August and September 2013 VA and private treatment records; July 2013 statement from Dr. Seeberger; and October 2013 MRI report.  The Veteran also provided lay statements and testimony in support of his claim, including assertions that he injured his lumbar spine during service and that his pain has persisted since that time.  See November 2010 VA Form 21-526, Veterans Application for Compensation and/or Pension; May 2014 DRO hearing transcript; and July 2016 Travel Board hearing transcript.  

The Veteran's lay statements and testimony are not new, as they are essentially duplicative of the assertions he made in support of his claim that was denied in May 2009.  As noted, the April 2009 VA examiner noted the Veteran's report of receiving treatment for back pain during service, which he stated was present at discharge (despite the lack of contemporaneous evidence at his separation examination) and continued after service.  The assertions made by the Veteran in support of his petition to reopen are essentially the same, as he has reiterated that he injured his lumbar spine during service and has continued to experience pain since that time.  

While the aforementioned clinical evidence is new, in that it was not associated with the record at the time of the May 2009 rating decision, the Board finds that the evidence is not material because it fails to demonstrate, suggest, or raise a reasonable possibility that the Veteran's current lumbar spine disability was incurred in or otherwise related to his military service.  Indeed, the VA and private treatment records are merely a consolidation of years of treatment and, while new treatment records have been submitted, they are cumulative and duplicative of medical records already in the file, as they document complaints of low back pain that the Veteran reported had been present for years and which continued to be attributed to degenerative changes.  

Notably, the VA and private treatment records do not contain any indication or suggestion that the lumbar spine disability manifested after service is related to his military service, to include the complaints of low back pain rendered therein.  As a result, the Secretary's duty to assist by providing a new medical examination or opinion regarding the current lumbar spine disability is not triggered.  See Shade, 24 Vet. App. at 120.

In summary, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a lumbar spine disability.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim of service connection for degenerative arthritis of the lumbar spine, and the Veteran's petition to reopen such claim is denied.  There is no doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 49.

Tinnitus

Review of the record shows that, following the final May 2009 rating decision, the Veteran has asserted that he was exposed to significant noise as a result of the duties he performed throughout service while working with the civil engineers and as a maintenance specialist, including various ground work that involved using jackhammers, cement mixers, tractors, and other heavy equipment, without the use of hearing protection.  See May 2014 DRO hearing transcript; July 2016 Travel Board hearing transcript.  The Veteran has asserted that his tinnitus began during service, that he learned to live with it, and is manifested by constant ringing.  See Id.  

At the time of the final May 2009 rating decision, there was no evidence establishing an in-service event to which the Veteran's tinnitus could be associated.  Indeed, while the RO had considered the Veteran's DD Form 214, which reflected that his military occupational specialty was a maintenance specialist with the civil engineer squadron, the Veteran had not provided a statement explaining his noise exposure or any event in service that may have caused tinnitus.  Since that time, the Veteran has provided detailed information as to how his duties during service resulted in noise exposure and that he was not given hearing protection, which is new evidence and is deemed credible.  Justus, 3 Vet. App. at 513.  

The Board finds that the Veteran's new statements are material, as they tend to prove a previously unestablished fact necessary to substantiate the underlying claim and raises a reasonable possibility of substantiating the claim, e.g., that the Veteran's tinnitus may have been incurred during or as a result of his military service.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's full duty to assist).

Under these circumstances, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for tinnitus is reopened.  The merits of the reopened claim will be discussed below.  

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
 § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran is seeking service connection for bilateral hearing loss.  As noted, the Veteran has asserted that he was exposed to significant noise as a result of the duties he performed during service while working with the civil engineers and as a maintenance specialist, including various ground work that involved using jackhammers, cement mixers, tractors, and other heavy equipment, without the use of hearing protection.  

As an initial matter, the Board observes that the Veteran's STRs do not contain any complaints, treatment, or findings related to hearing loss.  Indeed, the Veteran's hearing loss was within normal limits on audiograms conducted during his entrance and separation examinations in August 1965 and February 1969, respectively.  

Despite normal audiometric findings at the time of his service discharge, the Board concedes that the Veteran was exposed to acoustic trauma during service.  In this regard, his DD Form 214 and other service personnel records indicate that he served as a maintenance specialist with the civil engineer squadron.  While a maintenance specialist is not the type of MOS generally associated with significant noise exposure, the Board finds the Veteran's report of noise exposure are credible, as they appear to be consistent with the nature and circumstances of his service based upon the details he provided in support of his claim.  Moreover, the Veteran is competent to testify as to his in-service noise exposure.  See 38 C.F.R. § 3.159 (a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Thus, the Board acknowledges the Veteran's in-service noise exposure. 

The Board further finds that the Veteran has a current disability of bilateral hearing loss as defined by VA during the appeal period stemming from his claim.  38 C.F.R. § 3.385.  Specifically, an October 2011 VA audiological evaluation revealed such a diagnosis consistent with VA regulations.  As such, the remaining inquiry is whether there is a nexus, or link, between the Veteran's current hearing loss and his acknowledged noise exposure during his military service.

The October 2011 VA audiological evaluation report reveals reflects that the examiner noted the Veteran's reports of in-service noise exposure while operating heavy equipment, as well as his report of driving a truck after service.  Recreational noise exposure was denied.  Following a physical examination and a review of the Veteran's claims file and medical records, the audiologist opined that the Veteran's current hearing loss was less likely than not related to his military noise exposure, as there was normal hearing on both his entrance and exit examinations.  In this regard, the examiner noted that the Veteran did not seek treatment for hearing loss shortly after service and, thus, the likelihood that his hearing loss was present at that time was low.  The audiologist further reasoned that there was no significant change in the Veteran's hearing that was likely related to military service noise exposure but, instead, stated that his current hearing loss is more likely related to the aging process and his occupational career as a truck driver after the military. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  While the evidence of record shows that the Veteran has current bilateral hearing loss for VA purposes, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the opinion provided by the October 2011 VA audiologist that the Veteran's bilateral hearing loss was less likely than not related to service as his hearing was normal at service discharge and that there was no significant change in his hearing during service.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  Id.  The Board also finds probative that there is no contrary medical opinion of record.

Moreover, the clinical evidence of record fails to show that bilateral hearing loss manifested until 2011, more than 40 years after service discharge.  Consequently, presumptive service connection, to include on the basis of continuity of symptomatology, for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In this analysis, the Board has considered the statements of the Veteran and his representative linking the Veteran's current bilateral hearing loss to his military service, given the change in his hearing during service.  In this regard, the Veteran is competent to report the hearing loss symptoms he has experienced and the noise to which he was exposed in service, while the Veteran's representative is competent to report his observations regarding the Veteran's symptoms, as these things require only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent to attribute his hearing loss to any instance of his military service.  He has not demonstrated that he is an expert in determining the etiology of hearing loss and is a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer). 

Neither the Veteran's nor his representative's statements linking the Veteran's current hearing loss to his military service are within the realm of knowledge of a layperson.  Rather, such is a complex question that requires expertise.  Specifically, it involves the impact of acoustic trauma and loud noises on the auditory functioning of the ear and, while the representative correctly noted the change in the Veteran's hearing during service, the October 2011 VA examiner addressed this change and noted that it was not significant enough to represent a change consistent with noise exposure.  Thus, neither the Veteran nor his representative is competent to render an opinion regarding the etiology of his bilateral hearing loss and their opinion on such matter is not probative.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Accordingly, as bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and bilateral hearing loss did not manifest to a compensable degree within one year of the Veteran's discharge from service, service connection for bilateral hearing loss is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Thus, that doctrine is not applicable in the instant appeal, and the Veteran's claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Tinnitus

In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran reported having tinnitus at the October 2011 VA audiological examination, as well as the May 2014 DRO hearing and July 2016 Travel Board hearing.  This evidence sufficiently established the presence of the currently claimed disability, tinnitus.  Accordingly, the first element of service connection is established. 

With respect to in-service-incurrence, the Veteran has asserted that his tinnitus began during service, and he is competent to report the events that occurred during service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In fact, he has provided a consistent report of the circumstances of his in-service noise exposure, as well as the onset and nature of his tinnitus.  As noted above, the Board also notes that his report of in-service noise exposure while performing various types of ground work as a maintenance specialist appears to be consistent with the places, types, and circumstances of the duties described by the Veteran.  See 38 U.S.C.A. § 1154 (a) (West 2015) (due consideration must be given to the places, types, and circumstances of a veteran's service). 

Therefore, the Board finds the Veteran's assertions regarding his in-service noise exposure and the onset, nature, and progression of his tinnitus is considered competent and credible lay evidence of such.  

Turning to the question of whether there is a nexus, or link, between the current disability and service, the Board finds that the evidence is, at least, in relative equipoise. 

As noted, the Veteran has reported that his tinnitus began during service and he has reported that it is constant, that seems like he has had tinnitus forever, and has learned to live with it.  See October 2011 VA audiological examination; May 2014 DRO hearing transcript; July 2016 Travel Board hearing transcript.  The October 2011 VA examiner noted the Veteran's in-service and post-service noise exposure and also performed audiological testing, which revealed bilateral hearing loss.  During the course of the examination she indicated that the Veteran's tinnitus was associated with his hearing loss.  At the same time, however, the examiner was incorrectly advised that the Veteran was not seeking service connection for tinnitus, and as such, it is reasonable to conclude that she had not given her full attention to the question.  In that context, her remark as to the cause of tinnitus need not be read as excluding all other causes.  

While the October 2011 VA examination is considered competent medical evidence, the Board finds that the examiner's nexus opinion regarding the etiology of the Veteran's tinnitus does not preclude an award of benefits, particularly given it was not the focus of the examination, and the Veteran's otherwise competent, consistent and credible testimony.  In particular, the Board notes that the Veteran is competent to report symptoms such as tinnitus because this requires only personal knowledge as it comes to him through his senses.  As noted, lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board also acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Board finds the Veteran's statements that his tinnitus had its onset during service and is constant is tantamount to asserting that his tinnitus has been constant since service.  In evaluating this claim, the Board finds it significant that the Veteran has provided a consistent report regarding his tinnitus - that his tinnitus began during service and has been constant since that time.  Accordingly, the Board finds that his statement regarding chronicity of tinnitus since his military service to be credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In these circumstances, the Board finds that the lay and clinical evidence is at least in relative equipoise with respect to the issue of whether the Veteran's tinnitus was incurred during service as a result of his military noise exposure.  Indeed, while the October 2011 VA examiner remarked that the Veteran's tinnitus is associated with his hearing loss, which is not shown to be related to his military service, the context in which this was expressed is not seen as excluding any other reasonable cause, and the Veteran has provided competent and credible evidence that his tinnitus has been present since service.  

At a minimum, the competent and credible lay and medical evidence of record gives rise to a reasonable doubt as to whether the Veteran's tinnitus was present since service and has persisted since that time.  As such doubt is resolved in favor of the Veteran, the Board is satisfied that the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. 5107 (b) (West 2015); 38 C.F.R. § 3.102 (2016).

Sleep Apnea

The Veteran asserts that he has sleep apnea that is related to his active military service.  He testified that he believes his sleep apnea was incurred as a result of his working at night during his service in Thailand, which resulted in erratic sleep patterns during and since service.  

The Veteran's STRs do not show complaints, findings, treatment, or any diagnosis of sleep apnea.  Notably, during his February 1969 separation examination, the Veteran denied frequent trouble sleeping.  

Post-service treatment records show that, in January 2010, the Veteran complained of having difficulty sleeping and snoring excessively at night.  The Veteran did not provide any indication as to when his symptoms began, and a subsequent sleep study performed in July 2010 revealed a diagnosis of severe sleep apnea.  Later follow-up treatment, including with a CPAP machine, occurred, but none of the clinicians who treated the Veteran's sleep apnea have suggested that his sleep apnea was incurred in or is otherwise related to his military service.  

In this context, the Board notes that the Veteran has not been afforded a VA examination in conjunction with this claim.  However, the Board finds a VA examination and opinion are not needed, as there is no indication that the Veteran's current sleep apnea may be associated with his military service, including credible lay evidence of continuity of related symptomatology or medical evidence suggesting a link between his service and sleep apnea that was manifested many years after service.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  As such, a VA examination and medical opinion are not required in connection with this claim. 

The Board has considered the Veteran's lay assertions of a nexus between his periods of active duty service and his current sleep apnea.  However, it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disabilities and service.  While lay persons are competent to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the etiology of a respiratory condition like sleep apnea is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the Veteran's statements regarding a nexus between sleep apnea and military service are outweighed by the other evidence of record, and, as such, are not considered competent or probative evidence favorable to his claim. 

Indeed, while the Veteran is competent to report that he worked nights and, as a result, has had erratic sleep patterns since service, his statements are not considered competent or probative evidence favorable to his claim and are outweighed by the remainder of the evidence of record, inclusive of service which do not contain any complaints of sleep problems or a diagnosis of sleep apnea during service and post-service medical records which do not contain any indication that his sleep apnea is incurred in or is otherwise related to his military service.  

Therefore, as there is no credible or probative evidence linking the Veteran's sleep apnea to any disease, injury, or incident of service, service connection for sleep apnea is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim and, as such, that doctrine is not applicable in the instant appeal and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence having not been submitted, the petition to reopen a claim of entitlement to service connection for degenerative arthritis of the lumbar spine is denied.

As new and material evidence to reopen the claim of entitlement to service connection for tinnitus has been received, the claim to reopen is granted.  

Service connection for tinnitus is granted.  

Service connection for bilateral hearing loss is denied.  

Service connection for sleep apnea is denied.  


REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is seeking service connection for vertigo, which he has asserted is secondary to his, now, service-connected tinnitus.  See July 2016 Travel Board hearing transcript.  While the evidentiary record reflects that the Veteran has been diagnosed with benign paroxysmal positional vertigo (BPPV), the Veteran has not been provided a VA examination in conjunction with this claim and the evidence does not otherwise provide any indication as to the etiology of the Veteran's disability.  Given that service connection has been established for tinnitus and it is plausible that his vertigo may be caused by, a result of, or aggravated by tinnitus, the Board finds a VA examination and opinion are needed to make a decision on this claim.  38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran has not been provided with proper notice regarding the information and evidence necessary to establish secondary service connection.  This should be accomplished on remand.

The Veteran is also seeking service connection for hypertension, neuropathy affecting the bilateral upper and lower extremities (which has also been claimed as numbness affecting the bilateral feet), and a cerebrovascular accident, all of which he has claimed were incurred as a result of his exposure to herbicides during service.

In this regard, VA law and regulations provide a presumption of service connection for certain diseases that are associated with exposure to herbicide agents, including early onset peripheral neuropathy and ischemic heart disease, and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6); 3.309 (e).  

The Veteran has asserted that he was exposed to herbicides in two different ways during service.  First, he has asserted that, while traveling from Travis Air Force Base to Thailand in 1968, his plane stopped over in Saigon and Tan Son Nhut, Vietnam, and that he de-planed.  He testified that his plane also landed in Vietnam on his way back from Thailand and that he again de-planed.  He has also asserted that he was exposed to herbicides during his service at the Ubon Royal Air Base, as his duties as a civil engineer scheduler requires that he work around the base fence line and perimeter on a daily basis.  

As the Veteran provided a coherent, consistent account of his stopover in Vietnam, as well as statement from another Veteran who reported that he, too, stopped in Saigon on his way to from Travis Air Force Base in California to Ubon Royal Air Base in Thailand and who provided copies of his travel voucher which confirm that his plane stopped in Saigon, the Board will conclude, at least for purposes of this Remand, that the Veteran was exposed to herbicides as contemplated by regulatory presumptions.  

In support of his claim, the Veteran has submitted a medical opinion which suggests that his ongoing medical problems, including neuropathy, hypertension, and cerebrovascular accident may be caused by exposure to herbicides.  See statements from Dr. Holland dated February 2013 and May 2014.  While Dr. Holland's statements indicate an etiologic relationship between the Veteran's claimed disabilities and herbicide exposure, the only rationale he provided was his experience with other veterans who were exposed to herbicides, without any discussion of the specific evidence in this case, including the Veteran's medical history.  Therefore, Dr. Holland's opinions are insufficient to support the grant of direct service connection based upon herbicide exposure but, nevertheless, trigger VA's duty to assist the Veteran by obtaining a VA examination and/or opinion.  

At the same time, there remains a question as to the nature and specific diagnosis of the claimed neuropathy.  While the Veteran's various complaints of numbness and tingling in his hands and feet have been diagnosed as peripheral neuropathy, clinicians have questioned the validity of that diagnosis and suggested that his foot pain and symptoms are musculoskeletal.  See private treatment records dated May 2012, October 2012, and February and June 2013; see also VA treatment records dated November 2008 and June 2009.  

Given that the presumption of service connection for peripheral neuropathy based upon herbicide exposure is specifically limited to "early onset peripheral neuropathy" under 38 C.F.R. § 3.309(e), the uncertainly as to the actual nature of the Veteran's claimed neuropathy triggers the need for additional development, specifically a VA examination to confirm the diagnosis of his claimed numbness and tingling affecting his hands and feet.  

On remand, the AOJ should afford the Veteran another opportunity to provide additional evidence in support of the remaining claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for vertigo as secondary to service-connected tinnitus.

2. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims remaining on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

3. After obtaining any outstanding records, schedule the Veteran for appropriate VA examinations for the purpose of determining the nature and etiology of his cerebrovascular accident, vertigo, hypertension, and neuropathy disabilities.  The claims folder must be made available to and reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

Vertigo - the examiner should identify all vestibular symptoms and conditions found to be present, including any to which the Veteran's complaints of dizziness and lightheadedness can be attributed. 

Then, after interviewing the Veteran, reviewing the record, and physician examination, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's vertigo is caused OR aggravated (i.e., permanently worsened beyond the natural progress of the condition) by his service-connected tinnitus.  

Hypertension - the appropriate examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is etiologically related to his presumed exposure to herbicides in service.  

The examiner should accompany any opinion with a complete rationale.  [The examiner is advised of the Board's understanding that the National Academy of Sciences has concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.]

Neuropathy - the appropriate examiner should identify all neurologic symptoms found to be present, including numbness and tingling affecting the hands and feet and render a diagnosis to which those symptoms are attributed.  

Then the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed condition is considered "early onset peripheral neuropathy, as contemplated by 38 C.F.R. § 3.309 (e).  

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed condition is etiologically related to his presumed exposure to herbicides in service.  

Cerebrovascular Accident - the appropriate examiner should express an opinion as to the cause of the Veteran's CVA and particularly whether it is related to presumed herbicide exposure in service.  

A complete rationale should be given for each opinion expressed.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


